 



Exhibit 10.7
2006 Performance Incentive Programs
Employees of the Company are eligible to receive cash incentives based on the
2006 year-end results of RTW, Inc. and its Subsidiaries. All employees of the
Company are eligible to participate in this program. Under the program, a
portion of plan pre-tax earnings and pre-tax earnings in excess of planned
results, excluding investment income, are contributed to a general pool and
distributed in 2007. Incentive amounts will be distributed as a percentage (%)
of salary and on a discretionary basis to employees. Any incentive program
payment will be made annually after completing the year-end audit.
Executive officers, additionally, earn stock options based upon exceeding the
Company’s pre-tax, pre-cash incentive, pre-investment income earnings plan for
2006 and are eligible for an additional discretionary bonus. Executive officers
are eligible for a fixed number of options, pro-rated on a sliding scale, in
excess of the profit plan, up to a maximum level. Any stock option grant will be
made annually after completing the 2006 year-end audit.

 